Citation Nr: 0001416	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right buttock, currently evaluated as 20 
percent disabling.

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected gunshot wound of the 
abdomen, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chronic 
lumbosacral strain with degenerative arthritis and 
degenerative disc disease, currently evaluated as 20 percent 
disabling.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty for more than twenty-one 
years, including service in the Republic of Vietnam, prior to 
his discharge in September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 1986 and June 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York.  In the October 1986 rating action, the RO 
denied the veteran's claims of entitlement to increased 
ratings for his service-connected chronic lumbosacral strain 
with degenerative arthritis and degenerative disc disease 
(low back disability) and for the residuals of a gunshot 
wound of the abdomen and right buttock, then evaluated as 10 
percent and 20 percent disabling, respectively.  The veteran 
was notified of this determination in November 1986, and the 
claims folder reflects that his Notice of Disagreement (NOD), 
which addressed both of these claims, was received at the RO 
later that same month.  Thereafter, in December 1986, the RO 
issued the veteran a Statement of the Case (SOC) that 
addressed these issues, and in January 1987, his Substantive 
Appeal with respect to these claims was received at the RO, 
thus perfecting his appeal of these issues to the Board.  See 
38 U.S.C.A. § 7105 (West 1991) (formerly 38 U.S.C.A. § 4005 
(West 1982)); 38 C.F.R. § 20.200 (1999) (formerly 38 C.F.R. 
§ 19.117 (1986)).  Then, in an October 1987 rating action, 
the RO increased the evaluation of the veteran's low back 
disability to 20 percent, effective October 9, 1986; however, 
no action was taken with respect to his claim for a higher 
rating for the residuals of his service-connected gunshot 
wound injury.  Notwithstanding that a higher rating for the 
veteran's low back disability was available, as well as the 
fact that the veteran's claim regarding a higher rating for 
his service-connected gunshot wound residuals remained 
denied, the RO concluded that the decision represented "a 
full grant of the benefit on appeal."  As a result, the 
claims folder was apparently not sent to the Board for its 
consideration; however, under the governing laws and 
regulations, these claims have remained pending.  

With respect to the veteran's claim for an increased rating 
for his low back disability, as noted above, in October 1987, 
the RO increased the evaluation of this disability to 20 
percent.  However, inasmuch as a higher evaluation is 
potentially available for the veteran's low back disability, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the veteran's claim for an 
increased rating remains viable on appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).  In this regard, the Board notes that, 
although the rating action took place several years prior to 
the inception of judicial review by the United States Court 
of Appeals for Veterans Claims (known prior to March 1, 1999 
as the United States Court of Veterans Appeals) (Court), the 
Court has held that judicial decisions made during the course 
of an appeal (here since October 1986) are retroactively 
applicable to pending appeals.  See Colayang v. West, 12 Vet. 
App. 524, 533 (1999); Brewer v. West, 11 Vet. App. 228, 234 
(1998).  

In the June 1997 rating decision, the RO determined that its 
December 1974 rating action, which had granted service 
connection for residuals of a gunshot wound of the abdomen 
and right buttock and had assigned a 20 evaluation for a 
muscle injury under Diagnostic Code 5317, effective October 
1, 1974, was clearly and unmistakably erroneous, insofar as 
it did not assign a separate 10 percent rating for residuals 
of a gunshot wound injury to the abdomen.  To rectify the 
error, the RO assigned a 10 percent rating for the residuals 
of the latter gunshot wound injury under Diagnostic Code 
5319, effective October 1, 1974; the RO thereafter denied the 
veteran's claim of entitlement to evaluations in excess of 20 
percent and 10 percent for the residuals of these gunshot 
wound injuries.  In this same rating decision, the RO also 
denied the veteran's claim of entitlement to an evaluation in 
excess of 20 percent for his service-connected low back 
disability; however, as noted above, his appeals with respect 
to his claims for increased ratings for the residuals of his 
gunshot wound injuries and low back disability were perfected 
in January 1987.  In the June 1997 rating action, the RO also 
denied his claims for service connection for hearing loss, 
tinnitus, headaches and hypertension.  The veteran has also 
timely appealed these service connection determinations to 
the Board.

Because the veteran has disagreed with the initial rating 
assigned for the residuals of his gunshot wound injury of the 
abdomen, the Board has recharacterized the issue as involving 
the propriety of the initial evaluation assigned.  See 
Fenderson, 12 Vet. App. at 126.


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for varying reasons, each of the 
claims must be remanded for additional development.

With respect to the gunshot wound injury claims, the Board 
reiterates that this issue was perfected for appellate review 
in January 1987.  In addition, the Board observes that in 
March 1987, the veteran was afforded a pertinent VA 
examination.  Although the RO considered the findings of this 
examination when it increased the evaluation of his low back 
disability to 20 percent in October 1987, it did not consider 
the findings insofar as they related to the residuals of his 
gunshot wound injuries.  Because the March 1987 examination 
report contains pertinent findings, the RO must consider 
these claims in light of such evidence, and thereafter issue 
to the veteran a Supplemental Statement of the Case (SSOC) 
explaining its bases for the decision.  See 38 C.F.R. § 19.31 
(1999).

Further, the service medical records show that, while serving 
in Vietnam in November 1971, the veteran sustained a through 
and through gunshot wound injury to his left abdomen and 
right buttock.  The veteran underwent surgical repair during 
service, and at separation, an eighteen-inch wound, extending 
from the midline of the abdomen to the groin, was noted.  In 
addition, a December 1974 VA general medical examination 
report indicates that the physician reported that, just below 
the umbilicus and extending to the symphysis pubis, the 
veteran had a well-healed midline scar.  Further, on the left 
lower end of the inguinal region, there was a drainage site 
scar; there was also a "brownish" scar approximately one 
inch in diameter in the right buttocks.  

Moreover, in a December 1974 VA orthopedic examination 
report, the physician commented, "apparently good healing 
occurred," and stated that the scars were well-healed; 
however, he noted that the veteran complained of having some 
pain and discomfort in his muscles that were "deep of the 
left lower abdominal and right buttock scars."  The 
diagnosis was residuals of a gunshot wound through the 
abdomen with well-healed, symptomatic scars of the left lower 
abdomen and right buttock areas with fibrotic abdominal 
laparotomy scar.

In addition, a January 1976 VA outpatient treatment record 
reflects that that the veteran complained that he had pain 
and functional impairment resulting from his right abdomen 
scar.  The examiner, however, reported that an examination of 
the scar was "entirely negative," and he indicated that no 
treatment was necessary.  Later that month, however, in 
response to continuing complaints of pain, another examiner 
diagnosed the veteran as having "? surgical pains."  VA 
outpatient treatment records show that the veteran was again 
seen for complaints relating to his abdominal scar in 
December 1985, and in July 1986, a VA examiner indicated 
that, as a result of the laparotomy that was performed in 
1971 to that the gunshot wound injury, the veteran had 
"multiple wire sutures that irritated his abdomen."  In 
addition, the examiner reported that the scars were well 
healed, but that the veteran experienced "incisional pain" 
and discomfort from the wire sutures.  The diagnoses were 
tender and painful wire sutures; the sutures were removed in 
August 1986.  Thereafter, an examiner noted that the veteran 
was doing well and that the wound was well healed.

However, in evaluating these disabilities, it does not appear 
that, to date, the RO has considered whether the service-
connected residuals of the veteran's gunshot wound injuries 
service-connected separate rating for the muscle injuries and 
for the residual scars.  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14 (1999)).  In addition, although the veteran's 
claim has remained pending since October 1986, when his claim 
for a higher rating for the residuals of his gunshot wound 
injuries was received at the RO, no VA outpatient treatment 
records, dated between August 1986 and June 1995, have been 
associated with the claims folder.  

In light of the foregoing, and because the veteran has not 
been afforded a VA examination with respect to the residuals 
of his gunshot wound injuries since December 1996, the Board 
finds that, after all outstanding treatment records are 
associated with the claims file, a contemporaneous and 
thorough VA examination (that takes into account the records 
of the veteran's prior medical history, and especially the 
medical evidence discussed above), is required to clarify the 
nature and extent of the veteran's service-connected 
disabilities.  See Fenderson v. West, 12 Vet. App. at 127; 
Goss v. Brown, 9 Vet. App. 109, 114 (1996).  In the report, 
the examiner discuss the severity of the residuals of the 
veteran's gunshot wound injuries, to include commenting on 
whether there are any retained foreign bodies associated with 
the scars, whether they are adherent to underlying tissue, or 
are tender and painful on palpation.  The physician should 
also include an opinion as to whether the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination of any 
affected joints, and the RO should consider these factors in 
adjudicating these claims.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Further, with respect to his claim for increased rating for 
his low back disability, the Board observes that a review of 
the service medical records shows that, during service, the 
veteran was seen on numerous occasions for treatment of this 
disability, which was manifested by, among other symptoms, 
muscle spasm.  Further, as discussed above, this claim has 
remained pending since he filed his November 1986 NOD, which 
expressed his disagreement with the RO's October 1986 
determination that a higher rating was not warranted for this 
disability.

A review of the medical evidence indicates that, 
notwithstanding the physician's comment in the March 1987 VA 
examination report that the disability was "increasingly 
symptomatic," there are no records of VA outpatient 
treatment dated from August 1986 to June 1995.  Moreover, the 
Board observes that, prior to undergoing a lumbar laminectomy 
in May 1996, the veteran was diagnosed as having severe 
degenerative disc disease at multiple levels and probable 
herniated nucleus pulposus.  Moreover, the disability overall 
was repeatedly characterized by VA examiners as "severe," 
and in the December 1996 "Muscles" examination report, the 
physician described the pain as "dreadful."  The medical 
evidence further shows that, subsequent to the low back 
surgery, the disability temporarily improved, but that 
thereafter it became increasing disabling.  

Further, during the course of this appeal, the veteran has 
been afforded pertinent VA examinations in February 1997 and 
in April 1998.  A review of the examination reports indicates 
that the disability clearly worsened, as is reflected in the 
findings regarding range of motion and functional impairment; 
however, neither examination report contains findings 
regarding whether the disability is productive of muscle 
spasm or an absent ankle jerk.  Moreover, the latter 
physician specifically noted that the veteran's medical 
records had not been made available for his review, and 
stated that a review of those records would be necessary if a 
more specific assessment was required.  Because the 
examination reports do not include sufficient information to 
assess the severity of this condition, a remand for another, 
more comprehensive examination is necessary.  See Colayang v. 
West, 12 Vet. App. at 532; Goss v. Brown, 9 Vet. App. at 114.

Prior to undergoing a VA orthopedic examination, however, the 
RO must obtain and associate with the record all outstanding 
records of relevant treatment/evaluation, to specifically 
include records dated, subsequent to August 1986, from the VA 
Medical Center (VAMC) in Syracuse, New York.  In the 
examination report, the physician must indicate whether the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination, and the RO should consider these factors in 
adjudicating this claim.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. at 204-7.  The physician 
should indicate the presence or absence of muscle spasm and 
ankle jerk, and include an opinion as to the severity of the 
condition.  

In addition, in light of the most recent range of motion 
findings, the Board notes that the provisions of 38 C.F.R. §§ 
4.40 and 4.45 are for consideration in deciding whether the 
veteran is entitled to a 60 percent evaluation under 
Diagnostic Code 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 
31262 (1998).  In that opinion, the General Counsel of VA has 
held that when a veteran has received less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion, i.e., Diagnostic 
Code 5292.  Id.

With respect to the veteran's service connection claims, the 
Board observes that, in an October 1996 statement, his 
representative reported that outpatient treatment records 
from the Syracuse VAMC, when associated with the claims 
folder, would show that the veteran has been seen for 
complaint and treatment of impaired hearing, tinnitus and 
headaches.  Although a review of the VA outpatient treatment 
records from that facility do reflect that the veteran was 
diagnosed as having hypertension and a headache disorder and 
that he received treatment for these disabilities, there is 
no showing of any complaint or treatment of either hearing 
loss or tinnitus.  Indeed, because there are no audiological 
evaluations of record, the record suggests that pertinent 
records, dated prior to October 1996, have not been 
associated with the claim folder.  In light of the assertion 
of the veteran's representative, and because records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992), the Board 
concludes that these claims must be remanded.  In directing 
that this action be undertaken, the Board notes that VA must 
obtain these treatment records because they might contain 
diagnostic studies and other conclusions that might be 
determinative in the disposition of these service connection 
claims.

However, the Board observes that the claims folder currently 
does not show that the veteran has ever been diagnosed as 
having either hearing loss or tinnitus, and that, although he 
has been diagnosed and has been receiving treatment for 
hypertension and headaches, there is no competent medical 
evidence indicating that either of the latter disabilities is 
related to his period of military service.  In this regard, 
the Board notes that if none of the requested development 
yields a favorable opinion on the question of a relationship 
between any of these disabilities and the veteran's period of 
military service, as he contends, the RO should specifically 
advise him of the need for such an opinion to support his 
claim.  See 38 U.S.C.A. § 5103 (1999); Robinette v. Brown, 8 
Vet. App. 69 (1995).  

As a final point, in support of his claims for service 
connection for hearing loss, tinnitus and headaches, the 
veteran asserts that each of the disabilities is related to 
his combat service.  As such, in readjudicating these claims, 
the RO should specifically consider whether the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) 
(1999) are applicable.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records of VA 
medical care from the VAMC in Syracuse, 
New York, especially since August 1986, 
and from any other facility or source 
identified by the veteran.  However, if 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  If none of the requested development 
shows that the veteran has been diagnosed 
as having hearing loss and tinnitus, and 
thereafter does not yield medical 
opinions as to a relationship between the 
veteran's hearing loss, tinnitus, 
headaches and hypertension and his period 
of military service, the RO should 
specifically advise him of the need to 
submit such competent medical evidence to 
support these claims.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA neurological examination to 
determine the full nature and extent of 
the residuals of his service-connected 
gunshot wound injuries, to include any 
symptomatology attibutable to residual 
scarring.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  In doing so, it is 
requested that the examiner comment on 
the severity of the muscle injuries.  
Further, the physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and incoordination 
associated with the gunshot wound 
injuries.  The examiner should also 
indicate whether there are any retained 
foreign bodies associated with the scars, 
whether they are adherent to underlying 
tissue, and/or whether they are tender 
and painful on palpation.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  The physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should also arrange 
for the veteran to undergo a VA 
orthopedic examination to determine the 
current nature and extent of his service-
connected low back disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
lumbosacral spine.  The physician also 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
motion loss.  The physician must provide 
an assessment of the severity of the 
veteran's service-connected low back 
disability, and specifically include 
findings as to whether the disability is 
manifested by muscle spasm or absent 
ankle jerk.  If the examiner is unable to 
provide any of the requested information 
with any degree of medical certainty, the 
examiner should clearly so state.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate all of claims on 
appeal in light of all applicable 
evidence of record and all pertinent 
legal authority, specifically to include 
that which has been cited to in the body 
of this remand.  Specifically, as regards 
the claim involving the gunshot wound of 
the abdomen, the RO should consider 
whether staged rating is appropriate, 
pursuant to the Fenderson decision, cited 
to above, as well as whether separate 
evaluations for muscle and scar pathology 
are warranted, pursuant to Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994). In 
readjudicating the gunshot wound injury 
and low back disability claims, the RO 
should take into consideration any 
functional loss due to pain, limited or 
excess movement, weakness, fatigability, 
and incoordination.  In addition, in 
readjudicating the veteran's service 
connection claims, the RO should 
specifically consider the applicability 
of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  The RO should provide 
adequate reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

7.  If any benefits sought by the veteran 
continue to be denied, the RO must 
furnish to him and his representative a 
supplemental statement of the case and 
give them the appropriate opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


